Title: From Thomas Jefferson to John Vaughan, 5 May 1805
From: Jefferson, Thomas
To: Vaughan, John


                  
                     Dear Sir 
                     
                     Washington May 5. 05.
                  
                  Your favor of Apr. 29. came to hand the day after mine of May 2. was written. some parts of it therefore were anticipated. I inclose for examination a most excellent account of the Washita river written by the Chevalier D’Annemours, formerly Consul of France in Virginia & Maryland, & who has resided on the Washita now many years. he is a man of science, good sense, & truth, and may be relied on in whatever facts he states. I do not know however that it is within the plan of our society to publish topographical accounts of this nature. they will do in this as they please. if it is not of the proper character for their volume, be so good as to have the MS. returned to me, as I preserve it for public use. not being from a public officer it has not been & will not be communicated to Congress, nor otherwise to the public.
                  By yesterday’s post I returned the Certificates signed. I will thank you for your care of the box from mr Bartram, and to have it forwarded to Gibson & Jefferson at Richmond. I salute you with friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               